DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Holding and Rationale
Claims 82, 84, 87, 96, and 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0210448 A1 (Wang et al.) in view of US 2009/0004058 A1 (Liang et al.), US 2005/0064401 A1 (Olek et al.) and Kutzner et al. (“Non-invasive detection of colorectal tumors by the combined application of molecular diagnostics and the faecal occult blood test”, Cancer Letters” 229 (2005) 33-41).

Wang et al., teach of a device that can be used for collecting a fecal sample, mixing said sample with a “preserving fluid”, that the sample is not frozen (wet), yet is transported to a testing lab.  As stated in the abstract:
A device for quantitively collecting, preserving, storing and mailing a fresh and wet specimen of fecal or other biological matter for later analysis comprises a simple tubular vessel double sealed at one end by a machine manipulable plug having breakable hollow nib and cover, and that is engaged at the opposite end by a machine manipulable stopper from which a specimen carrying stick axially projects into the vessel through an internal sealable septum spanning a median section of the vessel. The cross-sectional profile of the stick is shaped to form a widened shoulder carrying a resilient washer. The shoulder matingly engages a correspondingly shaped passageway in the septum when the stopper engages the vessel which restricts the amount of specimen passing therethrough. The amount of specimen and preserving fluid are quantitatively balanced and remain so until part or all of the fluid is extracted for analysis either manually by breaking of the sealing nib or automatedly by machine removal of the plug or stopper. Collection by a patient or unskilled person is enhanced by providing the tubular vessel as part of a sample collection and return kit which further contains a disposable paper catch web which is made to be temporarily secured to a toilet droopingly spanning the seat to catch the feces for sampling. The kit also provides a sealable plastic bag and a crush resistant mailing 

Wang et al., at paragraph [0012], teaches:
[0012] Collection by a patient or unskilled person is enhanced by providing the tubular vessel as part of a sampling kit which further contains a disposable paper catch web which is made to be temporarily secured to a toilet droopingly spanning the seat to catch the feces for sampling. The kit also provides a sealable plastic bag and a crush resistant mailing carton. The above components of the kit are carried within a sterile bag until used.  (Emphasis added)


While Wang et al., teach collection of a sample, they have not been found to teach collecting a portion of a sample, or pairs of samples and sending these removed portion(s) to a lab for testing.

Liang et al., teach of a device and method for collecting and testing fecal samples.  As disclosed in paragraph [0112], one can collect multiple samples via a “sampling wand”, which is then inserted into a test apparatus, which is subsequently transported to a testing laboratory.  As disclosed therein:
[0112] An apparatus as illustrated in FIGS. 3A-3 G or 5A-B, and containing appropriate assay buffer in the sample-receiving chamber, is provided to a user. The user collects his/her feces, for example on a flushable, paper sheet secured across the seat of a toilet. The user removes the cap and the sampling wand from the rapid test apparatus, and inserts the sampling wand into the fecal sample, for example multiple times in order to obtain sample from different portions of the sample. The sampling wand (member)/cap portion is then reinserted into the test apparatus, which causes insertion of the sampling wand into the buffer within the sample-receiving chamber of apparatus. The cap is tightened securely and the apparatus is gently shaken to solubilize the fecal sample to obtain a liquid suspension of buffer and the biological sample. The test apparatus is then transported, for example, via first class mail, to a laboratory.  (Emphasis added)

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method and device of Wang et al., so to include the device of Liang et al., 

Liang et al., teach of various assays that can be performed.  As seen in “Example 1” one can use the device for testing of fecal occult blood.  However, Liang et al., has not been found to teach concentrations of hemoglobin that can be detected.

Neither Wang et al., nor Liang et al., have been found to teach testing DNA for epigenetic modifications.

Olek et al., disclose methods for diagnosing illnesses and predisposition to certain illnesses.  As seen in paragraph [0003]:
In contrast to classical mutations, DNA methylation involves a mechanism that describes a base substitution without modifying the coding function of a gene. This interplay between epigenetic modification and classical mutations plays an important role in tumorigenesis. For example, focal hypermethylation and generalized genomic demethylation are features of many different tumor types. It is assumed that tumorigenesis and tumor progression are caused, first of all, by hypermethylation of induced mutation events, and secondly, by the turning off of genes which control cellular proliferation and/or by the induced reactivation of genes, which are [normally] used only for embryological development, via demethylation.  (Emphasis added)

Olek et al., in paragraph [0029], teach that genomic DNA can be isolated from stool samples.  As stated therein:
[0029] The genomic DNA to be analyzed is obtained preferably from the usual sources for DNA, such as, e.g., cell lines, blood, sputum, stool, urine, cerebrospinal fluid, tissue embedded in paraffin, for example, tissue from eyes, intestine, kidney, brain, heart, prostate, lung, breast or liver, histological slides and all other possible combinations thereof.  (Emphasis added)

The aspect of one testing DNA derived from a fecal sample so to determine if there  is hypermethylation present is deemed to fairly suggest limitations of claims 96 and 97.

While Olek et al., teach performing tests on stool samples whereby one detects DNA sequence, they have not been found to teach testing for hemoglobin.

Kutzner et al., disclose method for the detection of colorectal tumors using a combination of tests- one which looks for a component of blood, and one which is based on nucleic acid analysis, e.g., PCR.  
A seen therein, the faecal occult blood test was “a standard guaiac test”, which is not an immunological test, deemed deficient, and does not seek to determine the amount of hemoglobin present.  
In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the methods and related devices of Wang et al., and Liang et al., so to include the testing of fecal samples for hemoglobin, hypermethylation/aberrant methylation and nucleic acid analysis, e.g., assaying for tumor genes. As evidenced above, Kutzner et al., teaches performing different types of assays on the fecal samples.  By having different portions of a common fecal sample being produced and directed to the relevant lab, multiple assays can be performed in a more rapid pace, therein providing medical care in a more expeditious manner.  
In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.  
In view of the above analysis and in the absence of convincing evidence to the contrary, claims  82, 84, 87, 96, and 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0210448 A1 (Wang et al.) in view of US 2009/0004058 A1 (Liang et al.), US 2005/0064401 A1 (Olek et al.) and Kutzner et al. (“Non-invasive detection of colorectal tumors by the combined application of molecular diagnostics and the faecal occult blood test”, Cancer Letters” 229 (2005) 33-41).

Claims 89-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0210448 A1 (Wang et al.) in view of US 2009/0004058 A1 (Liang et al.), US 2005/0064401 A1 (Olek et al.) and Kutzner et al. (“Non-invasive detection of colorectal tumors by the combined application of molecular diagnostics and the faecal occult blood test”, Cancer Letters” 229 (2005) 33-41), as applied to claims 82, 84, 87, 96, and 97, and further in view of US 2006/0188939 A1 (Gao) and Yeh (US 2008/0227298 A1).

See above for the basis of the rejection as it pertains to the disclosures of US 2006/0210448 A1 (Wang et al.), US 2009/0004058 A1 (Liang et al.), US 2005/0064401 A1 (Olek et al.) and Kutzner et al. (“Non-invasive detection of colorectal tumors by the combined application of molecular diagnostics and the faecal occult blood test”, Cancer Letters” 229 (2005) 33-41).

While the prior art teaches detection of hemoglobin in a stool sample, they have not been found to teach that one can employ “immunochemical detection” (claim 89), nor disclose what concentration of hemoglobin detected is considered to be positive.  

Gao teaches methods for detecting analytes in a fecal sample.  As seen in paragraph [0041], such includes an immunoassay for fecal occult blood. Such a showing is deemed to fairly suggest limitation of claim 89.

While Gao teaches detecting hemoglobin in a fecal sample, Gao has not been found to teach the concentration of hemoglobin that can be detected.

Yee et al., paragraph [0041], teach setting a 10 ng/ml of hemoglobin in blood as a threshold value.  Such a showing is deemed to meet a limitation of claims 90-94.

Applicant, at page 2 of the as-filed disclosure, under “BACKGROUND OF THE INVENTION," teaches that various methods, including immunochemical assays for detecting human hemoglobin in fecal sample was known in the art.  As stated therein: 
Fecal occult blood tests fall primarily into two categories, tests based on the use of chromogenic chemical reagents such as gum guaiac and immunochemical tests. The chemically based guaiac methods determine the presence of occult blood by the detection of the perioxidase activity of the hemoglobin in the blood present in the faecal sample. They require catalysis of peroxide into oxygen and water, and the subsequent oxidation of a colorless dye (most often into a colored form). However, peroxidase activity is also found in meats and vegetables. In order to produce accurate results, these tests require restriction of the intake of certain foods, drugs, vitamins, and other substances prior to and during the sample collection period. The sensitivity of the most commonly used guaiac FOBT (Hemoccult) is approximately 50%. Despite a specificity of 98%, the positive predictive value for FOBT is low. Methods of detecting occult blood based on porphyrin (heme and protpoporphyrin IX) analysis or immunologic tests using anti-hemoglobin antibodies improve on these results. Immunochemical tests (FIT or iFOBT) that use anti- hemoglobin antibodies specific for human blood in extracts from stool do not require dietary restrictions; however, they are more complicated and more expensive than peroxidase-based tests. (Emphasis added).


It would have also been obvious to an ordinary artisan to have employed distinct portions from a subject’s fecal sample in testing lab, as exemplified by Kutzner et al., to detect multiple signals indicative of colorectal cancer or tumor, e.g., an inclusion of detecting occult blood (hemoglobin) at various desired contractions based on known threshold levels.  Said ordinary artisan would have been motived to have used immunochemicals/immunoassay for the detection of fecal hemoglobin as such methods and means of operation were clearly well known, thereby imparting a most reasonable expectation of success (Gao et al.).  In light of the significant interest in testing patients’ samples for such medically-significant target molecules, said ordinary artisan would have been amply motivated.  

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 89-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0210448 A1 (Wang et al.) in view of US 2009/0004058 A1 (Liang et al.), US 2005/0064401 A1 (Olek et al.) and Kutzner et al. (“Non-invasive detection of colorectal tumors by the combined application of molecular diagnostics and the faecal occult blood test”, Cancer Letters” 229 (2005) 33-41), as applied to claims 82, 84, 87, 96, and 97, and further in view of US 2006/0188939 A1 (Gao) and Yeh (US 2008/0227298 A1).





Claims 98-100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0210448 A1 (Wang et al.) in view of US 2009/0004058 A1 (Liang et al.), US 2005/0064401 A1 (Olek et al.) and Kutzner et al. (“Non-invasive detection of colorectal tumors by the combined application of molecular diagnostics and the faecal occult blood test”, Cancer Letters” 229 (2005) 33-41), as applied to claims 82, 84, 87, 96, and 97, and further in view of either Kim et al. (BMB reports, Volume 41, Issue 10, Pages 685-692, September 2008) or WO 2008/084219 A1 (Van England et al.).

See above for the bass of the rejection as it pertains to the disclosures of US 2006/0210448 A1 (Wang et al.) in view of US 2009/0004058 A1 (Liang et al.), US 2005/0064401 A1 (Olek et al.) and Kutzner et al. (“Non-invasive detection of colorectal tumors by the combined application of molecular diagnostics and the faecal occult blood test”, Cancer Letters” 229 (2005) 33-41)

Neither Wang et al., Liang et al., Olek et al., nor Kutzner et al., have been found to disclose the genes of claims 98 and 99, nor disclose the use of modifying DNA with bisulfite ions (claim 100).

Kim teaches colorectal cancer epigenetic biomarkers are used for the early detection of colorectal cancer with fecal-occult blood test (FOB). See page 686, Table 1, particularly column 1 bridging column 2 of page 689. 
Applicant, page 5 of the disclosure, teaches that methods for detection of colorectal carcinoma based upon determining methylation of a number of different genes, including panels of genes, are disclosed in WO 2008/084219 A1 (Van England et al.).  
Van England relates to detection of colorectal cancer based upon determining methylation of a number of different genes, including panels of genes. The elected marker NDRG4 is also taught in Van England et al. (claims 1 and 2).

Applicant, at page 21, last paragraph, bridging to page 22 of the as-filed disclosure admits that numerous methods for assessing methylation are known in the art, including methods that comprise polymerase chain reaction (PCR), which is recognized as a form of amplifying DNA.  Also admitted to therein is the use of chemical reagents so to modify the DNA prior to amplification was also well known in the art.  As admitted to therein:
Determination of the methylation status may be achieved through any suitable means. Suitable examples include bisulphite genomic sequencing and/or by methylation specific PCR. Various techniques for assessing methylation status are known in the art and can be used in conjunction with the present invention: sequencing, methylation-specific PCR (MS-PCR), melting curve methylation-specific PCR(McMS-PCR), MLPA with or without bisulphite treatment, QAMA (Zeschnigk et al, 2004), MSRE-PCR (Melnikov et al, 2005), MethyLight (Eads et al., 2000), ConLight-MSP (Rand et al., 2002), bisulphite conversion-specific methylation-specific PCR (BS- MSP)(Sasaki et al., 2003), COBRA (which relies upon use of restriction enzymes to reveal methylation dependent sequence diferences in PCR products of sodium bisulphite - treated DNA), methylation-sensitive single-nucleotide primer extension conformation(MS-SNuPE), methylation- sensitive single-strand conformation analysis (MS-SSCA), Melting curve combined bisulphite restriction analysis (McCOBRA)(Akey et al., 2002), PyroMethA, HeavyMethyl (Cottrell et al. 2004), MALDI-TOF, MassARRAY, Quantitative analysis of methylated alleles (QAMA), enzymatic regional methylation assay (ERMA), QBSUPT, MethylQuant, Quantitative PCR sequencing and oligonucleotide-based microarray systems, Pyrosequencing, Meth-DOP-PCR. A review of some useful techniques for DNA methylation analysis is provided in Nucleic acids research, 1998, Vol. 26, No. 10, 2255-2264, Nature Reviews, 2003, Vol.3, 253-266; Oral Oncology, 2006, Vol. 42, 5- 13, which references are incorporated herein in their entirety.  (Emphasis added)

Applicant, at page 24, third paragraph, admits that methods for performing MSP, wherein one employs primer pairs designed to distinguish methylated DNA from unmethylated DNA, was known in the art. As admitted to therein:
In the MSP approach, DNA may be amplified using primer pairs designed to distinguish methylated from unmethylated DNA by taking advantage of sequence differences as a result of sodium-bisulphite treatment (Herman et al., 1996; and WO 97/46705).  For example, bisulphite ions modify non-methylated cytosine bases, changing them to uracil bases. Uracil bases hybridize to adenine bases under hybridization conditions.  (Emphasis added)

The above showing is deemed to meet a limitation of claim 100.
Applicant, at page 26, last paragraph, bridging to page 27, of the as-filed disclosure further asserts:
Whilst PCR is the preferred nucleic acid amplification technique, other amplification techniques may also be utilised to detect the methylation status of the concerned gene. Such amplification techniques are well known in the art, and include methods such as NASBA (Compton, 1991), 3SR (Fahy et al., 1991) and Transcription Mediated Amplification (TMA). Other suitable amplification methods include the ligase chain reaction (LCR) (Barringer et al, 1990), selective amplification of target polynucleotide sequences (US Patent No. 6,410,276), consensus sequence primed polymerase chain reaction (US Patent No 4,437,975), arbitrarily primed polymerase chain reaction (WO 90/06995), invader technology, strand displacement technology, and nick displacement amplification (WO 2004/067726). This list is not intended to be exhaustive; any nucleic acid amplification technique may be used provided the appropriate nucleic acid product is specifically amplified. Thus, these amplification techniques may be tied in to MSP and/or bisulphite sequencing techniques for example.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the methods of Liang et al., Olek et al., Kutzner et al. in view of Shuber, whereby one was detecting known, informative genes, such as the elected NDG4, TFPI2, PHACTR3, SFRP2 and SOX17, whereby one was using different portions of a faecal sample for the immunoassay and the nucleic acid-based assay, e.g., hypermethylation detection assays.  It would have also been obvious to said ordinary artisan to 
In view of the teaching of the combined cited art such as Kutzner and Kim, which teaches a desire for accurate detection of early colorectal cancer with usages of various known molecular DNA biomarkers in addition with the FOBT, one of ordinary skilled artisans would have been motivated  have employed admittedly known methods so to detect not only occult blood (hemoglobin) but known and useful gene targets, and to also determine whether the target sequences such as NDRG4 also demonstrate hypermethylation, be it in a gene of interest or a promoter of same.
In view of the well-developed state of the art and significant interest in being able to detect cancer at an early stage via both immunochemistry and nucleic acid analysis, said ordinary artisan would have been both well motivated and would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 98-100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0210448 A1 (Wang et al.) in view of US 2009/0004058 A1 (Liang et al.), US 2005/0064401 A1 (Olek et al.) and Kutzner et al. (“Non-invasive detection of colorectal tumors by the combined application of molecular diagnostics and the faecal occult blood test”, Cancer Letters” 229 (2005) 33-41), as applied to claims 82, 84, 87, 96, and 97, and further in view of .


Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634